Citation Nr: 0531242	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  99-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for retinal lattice 
degeneration.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1964. This matter is before the Board 
of Veterans' Appeals (Board) on appeal of a May 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied service 
connection for retinal lattice degeneration and granted 
service connection for residuals of second degree burns of 
the face, rating the disorder noncompensable.  In September 
2000 the veteran appeared at a Travel Board hearing before 
the undersigned.  A transcript of that hearing has been 
associated with the record.  The Board remanded the claim in 
November 2000 for additional development of the evidence, in 
June 2003 to ensure VCAA compliance, and in February 2004 to 
afford the veteran a VA ophthalmologic examination. 


FINDINGS OF FACT

The veteran's retinal lattice degeneration is not shown to be 
related to service or to any injury therein.  


CONCLUSION OF LAW

Service connection for retinal lattice degeneration is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication, instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.   The veteran 
was provided content-complying notice via letters from the RO 
in March 2002 and June 2003, with the June 2003 letter 
specifically advising the veteran to submit any evidence in 
his possession pertaining to his claim.  He was given ample 
time to respond; and the claim was subsequently 
readjudicated.   See July 2005 Supplemental Statement of the 
Case.  

Regarding VA's duty to assist, the RO has obtained available 
VA and private medical evidence.  Pursuant to the Board's 
November 2000 remand, the RO also attempted to obtain any 
available records of treatment of the veteran at Fort Leonard 
Wood hospital from May 1963 to August 1964.  Additionally, 
the RO arranged for VA eye examinations in February 2003 and 
October 2004.   The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

Service medical records reveal that the veteran sustained 
burns from the cheekbones to the forehead in May 1963 when a 
heater he was repairing blew up.  Cornea involvement and an 
inability to see were initially noted.  He subsequently 
received an eye examination, which was negative for any eye 
damage except for singed eye lashes and brows.  The veteran's 
vision was found to be 20/20 in both eyes.  On July 1964 
separation examination, ophthalmoscopic functioning, pupils 
and ocular motility were all found to be normal and the 
veteran's vision was 20/20.  On the veteran's July 1964 
report of medical history he did not report any eye trouble.

In his July 1999 Notice of Disagreement, the veteran 
indicated that a doctor informed him at the time of his 
accident in service that his focusing anode was damaged.  As 
a result, the Army issued him prescription eye glasses.  

A September 1999 VA optometry attending note shows right 
lattice degeneration.  June 2000 and September 2001 optometry 
attending notes show right lattice degeneration without 
holes.  A February 2004 attending note shows diagnostic 
assessments of hyperopia, prebyopia, astigmatism, cataracts, 
lattice without holes of the right eye and corneal guttata, 
stable.             

At his September 2000 Board hearing the veteran testified 
that when the heating unit blew up it caused a great deal of 
burning in his eyes.  Then, at the emergency room, medical 
personnel put drops of various kinds in his eyes and covered 
them for a period of hours.  He subsequently saw an eye 
specialist who first had him wear dark shades and then issued 
him his first pair of glasses.  Two years after service in 
1965 a VA doctor told him that he had lattice degeneration.  

A February 2002 letter from the National Personnel Records 
Center (NPRC) informs that a search for clinical records for 
Fort Leonard Wood General hospital produced negative results.  

On VA eye examination in February 2003, the diagnoses were 
posterior vitreous detachment of both eyes, mild guttata and 
nonvisually significant cataract of each eye.  The examiner 
opined that the veteran's dependence on visual aids was less 
likely than not related to the heater explosion during 
service.  He indicated that the onset of presbyopia usually 
occurred at age 40 and the approximate onset of refractive 
error for distance was difficult to assess. 

In an April 2003 statement, the veteran indicated that he was 
transferred to Fort Leonard Wood Hospital immediately after 
the heater explosion in service in May 1963 and was treated 
there until January 1964.  He saw a specialist there who 
indicated that he needed to wear corrective lenses for the 
rest of his life.  The veteran also indicated that he had 
provided records of his treatment at Fort Leonard Wood to the 
RO in response to a letter he received in February 2002.

On VA eye examination in October 2004 the diagnoses were 
lattice degeneration of the right eye, mixed astigmatism with 
prebyopia of the left eye and decreased vision of the right 
eye.  The examiner found that the lattice degeneration was 
not related to the injury in service as lattice degeneration 
is a normal anatomical variant.  The mixed astigmatism was 
also not related to the trauma in service and the decreased 
vision in the right eye was at least as likely as not due to 
a cataract which was not related to trauma in service.  The 
examiner opined that he could not see any physical ocular 
evidence of any lasting effects from the veteran's trauma in 
service and the May 1963 eye examination in service soon 
after the veteran's accident had shown 20/20 vision.     

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131b; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record contains ample medical evidence of current lattice 
degeneration as it was noted on VA examination and by VA 
outpatient records.  Injury in service, at least to an area 
around the eye, is also established, as the service medical 
records document burns to the facial region including the 
eyebrows and eyelashes as a result of the heater explosion.  
However, there is no competent evidence of record supporting 
a nexus between the injury in service and current lattice 
degeneration.  On the contrary, the October 2004 VA 
examination specifically found that since lattice 
degeneration is a normal anatomical variant, it was clearly 
not related to the veteran's injury in service.  While the 
veteran may believe that the lattice degeneration is due to 
injury in service, as a layperson he is not competent to 
opine concerning medical diagnosis or etiology.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Notably, while the veteran has alleged that he submitted 
records documenting treatment at Fort Leonard Wood Hospital 
from May 1963 to January 1964 for eye injury resulting from 
his accident in service, including an advisement by an eye 
specialist that he would need to wear corrective lenses for 
the rest of his life, no such records have been received.  
Moreover, his allegation that he was hospitalized for eye 
treatment during this time period is inconsistent with the 
service medical records, which show a normal eye examination 
in May 1963 and subsequent outpatient treatment in September 
1963 for a left palm puncture incurred on duty.    

Given that there is no evidence of record in support of a 
nexus between service and current lattice degeneration and 
that the October 2004 VA examination specifically provides 
evidence to the contrary, the preponderance of the evidence 
is against the veteran's claim and it must be denied.          


ORDER

Service connection for retinal lattice degeneration is 
denied.  




____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


